Citation Nr: 0203858	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  00-20 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability claimed as "heart flutter."

2.  Entitlement to service connection for muscle spasms of 
the neck and shoulder blades.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active service from December 1979 to 
December 1999.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied, amongst 
other issues, entitlement to service connection for a cardiac 
disability claimed as "heart flutter" and entitlement to 
service connection for muscle spasms of the neck and shoulder 
blades.  


FINDINGS OF FACT

1.  The veteran was seen on one occasion in service with 
heart fluttering attributed to supraventricular premature 
beats.  

2.  The veteran was separated from service with no findings, 
complaints, or diagnosis related to a heart disability.  

3.  The veteran does not presently have a heart disability.  

4.  The veteran had complaints and treatment of muscle spasms 
of the neck and shoulder in service.  

5.  The veteran was separated from service with no residual 
disability of the neck or shoulder.  

6.  The veteran does not presently have a neck or shoulder 
disability.  


CONCLUSIONS OF LAW

1.  A cardiac disability claimed as "heart flutter" was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  

2.  A disability of muscle spasms of the neck and shoulder 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran underwent an 
enlistment examination in December 1979.  Clinical evaluation 
of the neck, heart, and upper extremities proved normal.  

In January 1980, the veteran was seen complaining of pain in 
the shoulder of three to four weeks' duration.  No diagnosis 
was given.

In February 1980, the veteran was seen again with left 
shoulder complaints after hitting his elbow in a foxhole.  
Physical examination indicated that the left scapula was 
tender along the medial border.  There was full range of 
motion of the left shoulder.  The assessment was 
musculoskeletal pain. 

In March 1984, the veteran was seen with neck complaints 
after he injured himself playing "chicken" in the pool.  He 
had muscle spasm to palpation.  The assessment was muscle 
strain of the neck.  He was referred to physical therapy.  
Physical therapy recommended ice packs and to return on three 
occasions for recheck.  In April 1984, he reported decreased 
neck pain and increased cervical range of motion.  However, 
he related that attempting physical therapy increased his 
neck pain.  Three days later, the veteran indicated that he 
had 100 percent relief of symptoms.  He felt he was able to 
perform all duties required, including physical training.  
The assessment was resolved neck pain.  

In February 1985, the veteran was seen with complaints of 
pain on the right side of the neck and shoulder of three 
weeks' duration.  Symptoms began after playing basketball.  
The assessment was right neck and upper trapezius 
strain/spasm.  He was referred to physical therapy.  He was 
seen later that month in physical therapy and indicated that 
he was doing well and he felt no further treatment was 
needed.  

In February 1988, the veteran was seen with a stiff neck with 
radiating pain after he injured his neck while lifting 
weights in the gym.  Physical examination revealed limited 
range of motion, secondary to pain of the muscles of the 
right side of the neck.  He was unable to touch his chin to 
his neck or either shoulder, secondary to pain.  He was able 
to shrug his shoulders.  The assessment was muscle strain, 
scalene muscle, right side of the neck.

The veteran was seen in April 1989 for a stiff neck after 
lifting weights.  His neck had tenderness to the left 
trapezius area with slight spasm.  There was no edema, but 
there was decreased rotation to the left.  He was able to 
touch his chin to his chest.  The assessment was cervical 
muscle spasm.  

In April 1991, the veteran was seen complaining of feelings 
of his "heart fluttering" and light-headedness.  He also 
felt ill for a few days.  He had no shortness of breath or 
chest pain.  He had no prior history of palpitations.  He 
noted that he drank many cups of coffee.  At the time of the 
examination, he had no symptoms.  An electrocardiogram (EKG) 
was normal, without acute changes.  The assessment was 
supraventricular premature beats.  He was advised to avoid 
coffee stimulants.  

In November 1992, the veteran was seen with complaints of 
upper back pain of one day's duration after lifting weights.  
No antecedent injury or overuse was recalled. There was no 
weakness but the pain was sharp and worse with certain 
movements.  Physical examination revealed no ecchymosis or 
edema of the right shoulder.  There was tenderness on the 
right back musculature.  There was full range of motion of 
the right shoulder.  The assessment was muscle strain.

In October 1993, the veteran was seen with chest pain after 
lifting dead weights during a previous night's workout.  He 
had an EKG that showed sinus bradycardia.  He was instructed 
to do no push ups or upper body weight lifting for seven 
days.  

In September 1994, he complained of a three-day history of 
right neck spasm, without history of trauma.  It was worse 
after pulling duty three nights before.  Active range of 
motion was decreased.  The assessment was torticollis and 
right upper trapezius spasm.

In October 1994, the veteran was seen on sick call for back 
and neck pain of three days duration.  He related that the 
pain started after physical training and radiated up into his 
face.  He had full active range of motion of his neck to the 
left and decreased range of motion on the right.  The 
assessment was torticollis.

In March 1999, the veteran complained of radiating neck pain 
of two days' duration.  He was lifting heavy weights and 
experienced discomfort.  He had signs of difficulty breathing 
and pain whenever his head was held downward.  Strength, 
range of motion, and neurological signs were normal on 
examination.  The assessment was back and neck spasms.

In April 1999, the veteran complained of constant, sharp left 
shoulder pain of two days' duration.  He stated that he may 
have injured his shoulder while doing physical training.  
Increased tension over the left trapezius muscle was noted.  
There was full range of motion.  The assessment was left 
trapezius strain. 

In September 1999, the veteran had a chest x-ray.  The 
cardiac outline was within normal limits.  

The veteran had a retirement from service examination in 
September 1999.  An EKG showed sinus bradycardia, otherwise 
normal.  He had a normal chest x-ray and his neck and upper 
extremities were evaluated as clinically normal.  

After service, the veteran underwent a VA examination in 
February 2000.  He stated that while he was in Germany, he 
first noted palpitations and heart fluttering.  He had an 
electrocardiogram and electrocardiograph monitoring, that 
showed nothing.  Since discharge, he stated that he continued 
to have heart fluttering in frequent intervals, maybe two to 
three times a week.  He may feel weak at the time.  He stated 
that his heart fluttering usually happened at night and while 
he was lying down.  He had no syncope or near syncope and he 
denied any known heart problems, chest pain or blood 
pressure.  On examination, his blood pressure was 125/85.  
His heart was not palpably enlarged, and was regular at 
70 beats per minute.  The diagnosis was that there was no 
significant cardiac problem because of the veteran's non-
specific symptoms at the time of the examination.  As for the 
veteran's neck, he stated that while in service, particularly 
while doing physical exercises, he noticed muscle spasms in 
his neck that would tighten up such that he could not turn 
his head.  Since service separation, he had noted no others 
problems related to his neck.  He complained only that 
sometimes when he woke in the morning, his neck would be 
stiff, but it would loosen up as the day went on.  Physical 
examination of the neck showed normal flexion, extension and 
rotation, with no abnormalities detected.  Diagnosis of the 
neck showed that there were no problems of the cervical spine 
or neck muscles.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in June 2001.  He testified that he first 
had problems with his heart fluttering in Germany, in 
approximately 1989.  He stated that he went to the primary 
care physician and was placed on a heart monitor.  He also 
stated that he never was placed on medication or profile for 
his heart in service.  He indicated that he had a heart 
problem again two years after the initial fluttering and then 
was not seen until May 2001, after service, when he thought 
he was having a heart attack.  He testified that he was 
placed on medication and told that he had gas.  No physician, 
according to the veteran, told him he had heart blockage and 
he stated that he had never been seen by a cardiologist.  As 
for the veteran's muscle spasms in the neck and shoulder, the 
veteran testified that he had injuries in his neck and 
shoulders a couple of times during physical training in 
service.  He was treated with medication and placed on 
temporary profile, but he was never hospitalized for the neck 
and shoulder discomfort.  He related that he had not received 
any treatment for his neck or shoulders since his service 
discharge.  


II.  Legal Analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  

In this case, the veteran has been given notice of the laws 
and regulations pertaining to his claims of service 
connection for a cardiac disability claimed as "heart 
flutter" and muscle spasms of the neck and shoulder blades.  
Although the veteran's claim was initially decided as not 
well grounded, the laws and regulations pertaining directly 
to service connection were provided to the veteran in the 
August 2000 statement of the case (SOC) and the August 2001 
supplemental statement of the case (SSOC).   

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claim at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
There is also a duty to attempt to obtain VA and private 
treatment records if relevant to the claim.  38 U.S.C.A. 
§ 5103A(c), (d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c).  The veteran had a February 2000 VA 
examination of his heart, neck and shoulder blades.  He 
testified that he was seen for severe chest pains at a 
private facility in May 2001; however, he specifically 
indicated that he was provided medication for gas and not for 
a cardiac condition or any other condition claimed during 
this appeal.  Although the veteran's representative indicated 
that the veteran would submit those May 2001 treatment 
records, and the veteran has not submitted them, there is no 
basis to believe the records would be relevant to the 
veteran's claim or would help substantiate it, because the 
veteran has stated that no cardiac disability was diagnosed, 
and the doctor told him the pain was related to gas.  Those 
treatment records are therefore not relevant to the claim for 
cardiac, shoulder, or neck disability.  The veteran has not 
been otherwise examined by VA nor has he received VA 
outpatient treatment.  At this time, nothing in the record 
suggests that additional examination or opinion is necessary.  

The veteran has also had the opportunity to testify at a 
hearing regarding his service connection claims.  He provided 
hearing testimony at a RO hearing in June 2001.  

Although the veteran has not been given notice of the 
provisions of the VCAA, there is no prejudice to the veteran 
in deciding his claim on the merits, because he has been told 
what the requirements are to establish entitlement to service 
connection, he has been provided ample opportunity to present 
evidence meeting those requirements at a RO hearing, and he 
has been examined by VA.  There is no indication that 
additional evidence pertinent to his claims might be 
obtained.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The veteran has had ample 
notice of what might be required or helpful to his case.  
Remand for the RO to address the requirements of the Act or 
the regulations in the first instance would serve no 
practical purpose.  VA has substantially discharged its duty 
under the VCAA, and the Board may reach the merits of this 
appeal.



B.  Application of Laws to Facts

Cardiac disability claimed as "heart flutter"

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The veteran has claimed entitlement to service connection for 
a cardiac disability claimed as "heart flutter."  He 
relates that this condition had its onset in service and has 
continued since service discharge.  

Although the veteran has claimed service connection for a 
cardiac disability claimed as "heart flutter," the medical 
evidence of record is entirely against his claim.  On one 
occasion in service, the veteran was seen with complaints of 
"heart fluttering."  However, there was no evidence of any 
heart condition at that time as he underwent an EKG which was 
normal with no acute changes.  He was advised to avoid coffee 
stimulants as he reported that he drank many cups of coffee.  
In 1993, he underwent an EKG that showed sinus bradycardia.  
However, no heart condition was shown.  At service discharge, 
the veteran's EKG showed sinus bradycardia, otherwise normal, 
and he had a normal chest x-ray.  No heart condition was 
noted on discharge, nor has a heart condition been noted 
thereafter.  His only VA examination after service showed no 
significant cardiac problems with non-specific symptoms at 
the time of the examination.  On the one occasion he was 
taken to the hospital since service with complaints he 
thought were related to his heart, he indicated at his 
June 2001 hearing that the physician did not diagnose a heart 
condition but indicated that the veteran had gas.  At no time 
in or after service has the veteran been diagnosed with a 
heart disability.  "Heart flutter" is not a diagnosis.  
Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

Therefore, since there is no evidence of treatment for any 
cardiac condition, and no physician has diagnosed a cardiac 
disability in service or thereafter, the preponderance of the 
evidence is against the claim for service connection for a 
cardiac disability claimed as "heart flutter."


Muscle spasms of the neck and shoulder blades

As for the veteran's claim of service connection for muscle 
spasms of the neck and shoulder blades, the veteran's service 
medical records show that he was seen on several occasions 
throughout his long period of service, with complaints neck 
and shoulder pain.  These complaints began shortly after his 
entrance into service and periodically continued throughout 
service.  However, most of his complaints were assessed as 
muscle spasms or muscle pain.  Nearly all of these complaints 
of pain occurred during physical training and resolved 
without residual disability.  The veteran was given 
medication and sometimes physical therapy, and then he 
claimed that the symptoms resolved.  On separation 
examination in September 1999, the veteran's neck and upper 
extremities were clinically evaluated as normal.  On the one 
examination that the veteran has undergone since service 
separation, his complaints centered around morning neck 
stiffness which loosened up as the day went on.  The 
examination of the neck showed normal flexion, extension, and 
rotation of the neck with no abnormalities detected.  The 
diagnosis showed no problems of the cervical spine of neck 
muscles.  The veteran has no diagnosed disability of the neck 
or shoulders and has received no medical treatment for his 
neck or shoulders since service.  As there is no present 
diagnosed disability of the neck or shoulders, the 
preponderance of the evidence is against the claim, and there 
is no basis for the grant of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  


ORDER

Service connection for a cardiac disability claimed as 
"heart flutter" is denied.

Service connection for muscle spasms of the neck and shoulder 
blades is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

